Citation Nr: 1009566	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-08 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus.  

2.  Entitlement to an effective date earlier than December 
30, 2003, for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to 
December 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2005 and May 2006 rating decisions 
rendered by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Acting Veterans 
Law Judge in October 2009.  A transcript of the hearing is of 
record.

The Veteran's claim seeking an effective date earlier than 
December 30, 2003, for TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Systemic lupus erythematosus initially manifested during 
active service.


CONCLUSION OF LAW

Systemic lupus erythematosus was incurred in active duty 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
systemic lupus erythematosus, which represents a complete 
grant of the benefit sought on appeal.  As such, no 
discussion of VA's duty to notify and assist is necessary.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Service treatment records reflect that the Veteran complained 
of headaches and was diagnosed with idiopathic 
thrombocytopenia.  However, there was no diagnosis of 
systemic lupus erythematosus in service.  Significantly, she 
complained of migraine headaches on her April 1997 Report of 
Medical History at separation.  
	
	Post-service treatment records reveal a continuity of 
headache symptomatology since service, although the Veteran 
was not diagnosed with systemic lupus erythematosus based on 
clinical and laboratory findings until October 2005, several 
years after separation from service.  
	
	However, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence attributes the Veteran's 
systemic lupus erythematosus to active duty.  For instance, 
in correspondence dated in December 2005, the Veteran's VA 
primary care physician of over four years opined that her 
systemic lupus erythematosus symptoms existed for many years.  
Moreover, the Veteran's private physician opined that the 
Veteran suffered from systemic lupus erythematosus for 
several years and that the disease was likely to continue its 
current course.  
	
	The Veteran was afforded a VA infectious, immune, and 
nutritional disabilities examination in March 2007, at which 
time the examiner diagnosed her with systemic lupus 
erythematosus and migraine headaches.  However, the examiner 
was not able to opine as to the etiology of the systemic 
lupus erythematosus without resorting to mere speculation 
because tests conducted in 1998 suggested that systemic lupus 
erythematosus was not the cause of her thrombocytopenia.  
Rather, the examiner indicated that symptoms of systemic 
lupus erythematosus did not start until 2004.
	
	However, the Veteran submitted correspondence dated in 
October 2009 from her primary care physician at the VA 
Women's Primary Care Clinic, who concluded that the Veteran 
began having lupus symptoms while in the military and opined 
that it was "highly likely" that the Veteran actually had 
lupus while in the military, although she was not diagnosed 
with the condition until later.  
	
The Board notes that the claims file contains differing 
opinions as to whether the Veteran's systemic lupus 
erythematosus first manifested during active service.  It is 
the responsibility of the Board to assess the credibility and 
weight to be given the evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  The probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993).  The Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on 
its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 
(1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  
The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

Here, the Board places more probative value on the October 
2009 letter and December 2005 letter written by the Veteran's 
primary care physicians, as they are not speculative in 
nature and are corroborated by the continuity of headache 
symptomatology that has existed since service.  Furthermore, 
these physicians had treated the Veteran over the course of 
several years, while the VA examiner had presumably only 
examined the Veteran on one occasion.  

Thus, the weight of the competent evidence attributes the 
Veteran's current systemic lupus erythematosus to active 
duty.  Therefore, resolving all doubt in the Veteran's favor, 
service connection for systemic lupus erythematosus is 
granted.


ORDER

Service connection for systemic lupus erythematosus is 
granted.


REMAND

The Veteran also seeks an effective date earlier than 
December 30, 2003, for her grant of entitlement to TDIU.  
Specifically, she believes she is entitled to an effective 
date of February 1, 2000, the date that she was last 
employed, under the theory that she would have been entitled 
to TDIU sooner if she had been granted entitlement to service 
connection for systemic lupus erythematosus from the start.  

At her October 2009 Travel Board hearing, the Veteran 
testified that she had been receiving Social Security 
Administration (SSA) disability benefits since March 2002.  
However, a review of the evidence reveals that the only SSA 
records associated with the claims folder are a March 2008 
favorable decision and a March 2008 Order of Administrative 
Law Judge.  As such, an attempt must be made on remand to 
obtain the medical records that served as the basis for these 
SSA decisions.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(2) (2007); see also Diorio v. Nicholson, 20 
Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. at 187.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the SSA 
complete copies of any disability 
determination(s) it has made concerning 
the Veteran, as well as copies of the 
medical records that served as the basis 
for any such decision(s).  

2.  Thereafter, the RO should readjudicate 
the claim for entitlement to an effective 
date earlier than December 30, 2003, for 
TDIU, taking into account the effect that 
the Veteran's service-connected systemic 
lupus erythematosus has on the claim.  If 
the benefit sought on appeal is not 
granted to the extent sought by the 
Veteran, both she and her representative 
should be issued a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to reply thereto.  Thereafter, 
the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


